   Case: 4:19-cv-02028-SNLJ Doc. #: 6 Filed: 08/26/19 Page: 1 of 2 PageID #: 24



                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

ELBA POPPITI, individually and on behalf         )
of all others similarly situated,                )
                                                 )
                 Plaintiff,                      )
                                                 )
vs.                                              )       Case No.: 4:19-cv-02028-SNLJ
                                                 )
UNITED INDUSTRIES CORP.                          )
and SPECTRUM BRANDS, INC.                        )
                                                 )
                 Defendants.                     )


          SPECIAL ENTRY OF APPEARANCE AND REQUEST FOR ADDITIONAL
                 TIME TO RESPOND TO CLASS ACTION COMPLAINT

          COME NOW Mary Ann L. Wymore and the law firm of Greensfelder, Hemker & Gale,

P.C., and hereby enter their special appearance on behalf of Defendants United Industries

Corporation (erroneously sued as United Industries Corp.) (“United”) and Spectrum Brands, Inc.

(“Spectrum”), in the above-captioned case.

          United and Spectrum also respectfully request that they be granted additional time in

which to answer or otherwise respond to Plaintiff Elba Poppiti’s Class Action Complaint,

through and including September 26, 2019.

          Good cause exists for granting this request for additional time, as United and Spectrum

were served with the lawsuit on or about July 22, 2019, retained counsel as of August 20, 2019,

and Counsel requires additional time to investigate the Class Action Complaint, potential

defenses, standing, jurisdiction and other complex issues.




1812598
   Case: 4:19-cv-02028-SNLJ Doc. #: 6 Filed: 08/26/19 Page: 2 of 2 PageID #: 25



          Plaintiff does not oppose this request provided that Defendants similarly will not oppose

any request by Plaintiff for additional time that may be needed to respond to a motion to dismiss

by Defendants.

          Defendants make this request in the interests of justice and not for the purpose of delay.

                                           CONCLUSION

          WHEREFORE, Defendants United and Spectrum respectfully request that the Court

grant them additional time to respond to the Class Action Complaint, through and including

September 26, 2019.


                                                         Respectfully submitted,

Dated: August 26, 2019                          GREENSFELDER, HEMKER & GALE, P.C.

                                                By       /s/ Mary Ann L. Wymore
                                                         Mary Ann L. Wymore, MO #44061
                                                         mlw@greensfelder.com
                                                         10 South Broadway, Suite 2000
                                                         St. Louis, Missouri 63102
                                                         Telephone: (314) 516-2662
                                                         Facsimile: (314) 345-5488

                                                Attorneys for Defendants United Industries
                                                Corporation and Spectrum Brands, Inc. (appearing
                                                specially to contest jurisdiction)


                                   CERTIFICATE OF SERVICE

        The undersigned certifies that on this 26th day of August, 2019, the foregoing document
was filed electronically with the Clerk of Court to be served by operation of the Court’s
electronic filing system upon all counsel of record.


                                                     /s/ Mary Ann L. Wymore




                                                     2
1812598
